DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 1-33 are presented for examination.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitation “light reception units” recited in L2 of claim 1 invokes 35 U.S.C 112(f). A review of the specification reveals that the corresponding structure is a SPAD as described in pg.5 L14-16. Therefore, the limitation is being interpreted as requiring a SPAD or its equivalent.
The limitation “an irradiation unit” recited in L4 of claim 1 invokes 35 U.S.C 112(f). The corresponding structure in the specification is not present. Therefore, the claim cannot be interpreted and is indefinite. 
The limitation “a timer unit” recited in L6 of claim 1 invokes 35 U.S.C 112(f). A review of the specification reveals that the corresponding structure is a TDC as described in pg.6 L26. Therefore, the limitation is being interpreted as requiring a TDC or its equivalent.
The limitation “a response acquisition unit” recited in L8 of claim 1 invokes 35 U.S.C 112(f). The corresponding structure in the specification is not present. Therefore, the claim cannot be interpreted and is indefinite. 
The limitation “a histogram generation unit” recited in L15 of claim 1 invokes 35 U.S.C 112(f). The corresponding structure in the specification is not present. Therefore, the claim cannot be interpreted and is indefinite. 
The limitation “a trigger unit” recited in L6 of claim 2 invokes 35 U.S.C 112(f). The corresponding structure in the specification is not present. Therefore, the claim cannot be interpreted and is indefinite. 
The limitation “a parameter setting unit” recited in L1 of claim 3 invokes 35 U.S.C 112(f). The corresponding structure in the specification is not present. Therefore, the claim cannot be interpreted and is indefinite.
The limitation “an extraneous light monitor unit” recited in L1-2 of claim 8 invokes 35 U.S.C 112(f). The corresponding structure in the specification is not present. Therefore, the claim cannot be interpreted and is indefinite.
The limitation “a reflection characteristic monitor unit” recited in L1-2 of claim 12 invokes 35 U.S.C 112(f). The corresponding structure in the specification is not present. Therefore, the claim cannot be interpreted and is indefinite.
The limitation “a distance calculation unit” recited in L1-2 of claim 22 invokes 35 U.S.C 112(f). The corresponding structure in the specification is not present. Therefore, the claim cannot be interpreted and is indefinite.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-33 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “an irradiation unit”, “a response acquisition unit”, “a histogram generation unit”. The corresponding structures are not present in the specification. 
Claims 3, 7-24 are rejected on the same basis as claim 1 for dependency reasons.
Claim 2 recites “a trigger unit”. The corresponding structures are not present in the specification.
Claims 2, 4-6, 25-33 are rejected on the same basis as claim 2 for dependency reasons.
Claim 8 recites “an extraneous light monitor unit”. The corresponding structures are not present in the specification.
Claims 9-10 are rejected on the same basis as claim 8 for dependency reasons.
Claim 12 recites “a reflection characteristic monitor unit”. The corresponding structures are not present in the specification.
Claim 13 is rejected on the same basis as claim 12 for dependency reasons.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an irradiation unit”, “a response acquisition unit”, “a histogram generation unit”. The corresponding structures are not present in the specification which render the claim indefinite. 
Claims 3, 7-24 are rejected on the same basis as claim 1 for dependency reasons.
Claim 2 recites “a trigger unit”. The corresponding structures are not present in the specification which render the claim indefinite.
Claims 2, 4-6, 25-33 are rejected on the same basis as claim 2 for dependency reasons.
Claim 8 recites “an extraneous light monitor unit”. The corresponding structures are not present in the specification which render the claim indefinite.
Claims 9-10 are rejected on the same basis as claim 8 for dependency reasons.
Claim 12 recites “a reflection characteristic monitor unit”. The corresponding structures are not present in the specification which render the claim indefinite.
Claim 13 is rejected on the same basis as claim 12 for dependency reasons.

Allowable Subject Matter
Claims 1 & 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding independent claim 1, LaChapelle discloses:  a light reception array unit including a plurality of light reception units outputting a pulse signal in response to an incidence of a photon (col.33 L1-17), the light reception array unit being configured to receive light irradiated from an irradiation unit and reflected from an object and to output in parallel the pulse signal respectively output from the plurality of light reception units (col.33 L1-17); a timer unit configured to measure an elapsed time since an input of an irradiation timing signal indicating a timing at which the irradiation unit irradiates light (col.31 L42-67). Laifenfeld et al. disclose: a memory an address of which is associated with a timer value measured by the timer unit; and a histogram generation unit configured to integrate and store, in a memory address specified from the timer value in the timer unit, the adjusted number of responses, as data at the address (col.10 L35-41).
The prior arts fail to teach, disclose, suggest or make obvious: a response acquisition unit configured to acquire a number of responses, which is a number of the light reception units outputting the pulse signal among the plurality of the light reception units, at each fixed cycle timing, and to output an adjusted number of responses obtained by subtracting a preliminarily set bias value from the number of the responses or dividing the number of responses by the preliminarily set bias value.
Regarding independent claim 2, LaChapelle disclose: a light reception array unit including a plurality of light reception units outputting a pulse signal in response to an incidence of a photon (col.33 L1-17), and the light reception array unit being configured to receive light irradiated from an irradiation unit and reflected from an object and to output in parallel the pulse signal respectively output from the plurality of light reception units; a timer unit configured to measure, at each timing according to the trigger signal, a time, from when an irradiation timing signal indicating a timing at which the irradiation unit irradiates light is input, to a timing at which the light signal indicated by the trigger signal is received (col.33 L1-17), a trigger unit configured to compare a number of responses, which is a number of the light reception units outputting the pulse signal among the plurality of the light reception units, with a trigger value, and to output a trigger signal at a timing at which the number of responses reaches a trigger threshold (claim 1). Laifenfeld et al. disclose: a memory an address of which is associated with a timer value measured by the timer unit; and a histogram generation unit configured to integrate and store, in a memory address specified from the timer value in the timer unit, the adjusted number of responses, as data at the address (col.10 L35-41). 
The prior arts fail to teach, disclose, suggest or make obvious: a response acquisition unit configured to acquire the number of responses at each timing according to the trigger signal, and to output an adjusted number of responses obtained by subtracting a preliminarily set bias value from the number of the responses or dividing the number of responses by the preliminarily set bias value.
Claims 3-33 would be allowable on the same basis as independent claims 1 & 2 for dependency reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri. 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884